DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   JOSEPH FRANCIS MASTERSON,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-109

                          [November 4, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Mark    T.  Eissey,     Judge;   L.T.    Case    Nos.
502019MM003970AXXX and 502019AP000180AXXX.

  Carey Haughwout, Public Defender, and Logan T. Mohs, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Alexandra A. Folley,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.